Citation Nr: 1524363	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-35 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in a non-VA medical facility from February 3, 2013 through February 8, 2013.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1956 to June 1961.  The Veteran died on February [redacted], 2013.  The Appellant is the Veteran's surviving spouse.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On February 3, 2013, the Veteran was transported by ambulance to the Flagler Hospital for liver complications, pneumonia, sepsis, an accumulation of blood clots in his body, a massive heart attack, and a suspicious mass in his abdomen.  On February 8, 2013, the Veteran was transferred to hospice care and passed away on February [redacted], 2013.  

VA denied reimbursement for the care provided from February 3, 2013 to February 8, 2013, on the basis that the claim was not timely filed and the Appellant has appealed the decision seeking reimbursement or payment of these expenses.  

After reviewing the available record, the Board finds that additional development is necessary prior to making a determination of the claim on appeal.  

First, the claims file is incomplete.  The original claim and original rating decision have not been associated with the claims file.  Regarding the rating decision, the Appellant's July 2013 notice of disagreement and the September 2013 Statement of the Case both refer to a June 2013 rating decision.  This June 2013 rating decision is not in the claims file and should be obtained.

Concerning the original claim, in her November 2013 Substantive Appeal she argued that although she was not aware that the VA required a response in 90 days her first letter was within that time frame.  Significantly, the Appellant noted in a June 2013 statement that no one had read her initial letter of April 2013 and she enclosed another copy.  Further supporting her assertion that a claim may have been received earlier are several claim history forms that reflect Claim IDs 576441, 576443, 576444, 576445, and 576446 were scanned, verified and assigned in March 2013.  Additional claims were scanned and assigned in May and June 2013.  However, there are no original date-stamped copies of the Appellant's April 2013 letter or the health insurance claim forms.  

Finally, based upon statements made by the Appellant, the Veteran passed away on February [redacted], 2013, but a death certificate has not been associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that the entire file is updated with all the communications the Appellant made directly with the VAMC in Gainesville and the VAMC in Lake City Florida, including associating the original date-stamped claim (either health insurance claim form or letter from appellant) with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Appellant.

2.  The AOJ should associated the June 2013 rating decision with the claims file.

3.  The VAMC is also requested to obtain a death certificate for Veteran.  

4.  After the development requested above is completed, the VAMC should reconsider the claim.  If any determination is adverse, a supplemental statement of the case must be provided to the appellant and she must be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




